Citation Nr: 1139868	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-40 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for essential hypertension.

2. Entitlement to an initial compensable rating for hypertensive retinopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1971 to May 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued the previously assigned noncompensable disability rating for service-connected essential hypertension and granted service connection for hypertensive retinopathy associated with service-connected essential hypertension and assigned a noncompensable evaluation.  

In December 2007, the Veteran withdrew his request for a Video Conference hearing.  See 38 C.F.R. § 20.704 (2011).

In a December 2009 rating decision, the RO increased the rating for the Veteran's service-connected essential hypertension to 10 percent effective August 3, 2006.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The  the issues of entitlement to service connection for dry eyes and entitlement to a rating in excess of 10 percent for schizophrenia have been raised by the record (See September 2011 Written Brief Presentation), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

As pointed out by the Veteran's representative in the September 2011 Written Brief Presentation, the most recent VA examinations concerning the disorders on appeal are dated June 2008, more than three years ago.  It is essentially indicated that there is additional eye impairment, and that disorder may be worse.  To ensure that the record reflects the current severity of the Veteran's service-connected hypertension and associated hypertensive retinopathy disabilities on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Accordingly, upon remand, the Veteran should be afforded additional VA examinations for such conditions.  

Ongoing treatment records should also be obtained, to the extent available.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain ongoing VA treatment records, if any, from the Lebanon VA Medical Center, or other VA facility dating since November 2009.  Appellant's assistance in identifying these records should be requested as needed.

2.  Ask the Veteran to provide authorization to obtain private treatment records from any medical provider(s) who is or are currently treating him for essential hypertension and hypertensive retinopathy, in addition to any medical provider(s) who has or have treated him for such disorders dating since December 2005. 

All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All efforts to obtain these records should be documented in the claims file. 

3. After all outstanding treatment records, if any, are associated with the claims file, the Veteran should be afforded a VA examination with an appropriate VA examiner to determine the current severity of his service-connected essential hypertension disability.  The claims file must be provided to the examiner prior to the examination.  

Following a review of the claims folder and examination of the Veteran, the examiner should determine the current severity of the Veteran's service-connected hypertension.  All tests and studies deemed necessary should be performed and all clinical manifestations should be identified in detail.  The examiner must comment on the Veteran's current level of occupational impairment, if any, due to his essential hypertension.  The specific symptoms of hypertension which cause occupational impairment, if any, must be identified and discussed.  

The examiner must set forth all examination findings, along with the complete rationale for all comments expressed and conclusions reached, in a typewritten report.  


4.  Following the completion of the actions above to the extent possible, the Veteran should be afforded a VA Eye examination with an optometrist or ophthalmologist to determine the current severity of his service-connected hypertensive retinopathy.  The claims file must be provided to the examiner prior to the examination.  

Following a review of the claims folder and examination of the Veteran, the examiner should determine the current severity of the Veteran's service-connected hypertensive retinopathy.  All tests and studies deemed necessary should be performed and all clinical manifestations should be identified in detail. 

5.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 

6.  To help avoid future Remand, ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7. Thereafter, the RO should re-adjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant and the accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



